DETAILED ACTION
Response to Amendment
The amendment filed 02/26/2022 has been entered.
Claims 6 and 12 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2018/0170369 A1) in view of Gunderson (US 7,061,372 B2).
Regarding claim 8, Mitchell teaches sensing, using a first sensor assembly positioned on an operator cab the work machine, data for detection of obstacles within a first area around a front, rear and side of the work machine[#402 in Fig 2, 3, 4;0030-0037 has sensor system mounted on work machine #104 which has an operator cab and capable of 360 degree view around the machine];

Mitchell does not explicitly teach sensing, using an ultrasonic sensor attached to the second portion of the frame, data for detection of obstacles within a second area around the work machine, the second area in the first direction of the turn forward and to the side of the working machine along a projected path of the working machine so as to be outside the first area when the second portion is turned in the first direction with respect to the first portion to steer the working machine.
Gunderson teaches... sensing, using an ultrasonic sensor attached to the second portion of the frame, data for detection of obstacles within a second area around the work machine, the second area in the first direction of the turn forward and to the side of the working machine along a projected path of the working machine so as to be outside the first area when the second portion is turned in the first direction with respect to the first portion to steer the working machine[#960 in Fig 12; Sensors on cab; Col 1; Lines 50-60; Col 6; Lines 10-20; Col 7; Lines 35-50 teach use of multiple sensors and sensor types].
It would have been obvious to one of ordinary skill in the art to have modified the machine in Mitchell with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning.
Regarding claim 9, Mitchell, as modified, teaches the first sensor assembly is a first lidar sensor assembly [0030, Claim 7, 17], ..... and wherein the method further comprises: sensing, using a second lidar sensor assembly positioned on the first portion of the frame, data for detection of 
Mitchell implies but does not explicitly teach ..... and wherein the ultrasonic sensor is a first ultrasonic sensor,[Though 0030 teaches sound sensors],
Gunderson teaches the first sensor assembly is a first lidar sensor assembly [Sensors on trailer in Fig 12], and wherein the ultrasonic sensor is a first ultrasonic sensor, [Fig 12; Truck cab has sensors on it; Col 1; Lines 55-65], and wherein the method further comprises 
sensing, using a second lidar sensor assembly positioned on the first portion of the frame, data for detection of obstacles within a third area around the work machine. [Fig 12; Col 6; Lines 10-20; Col 7; Lines 35-50; discloses has multiple sensors and types of sensors covering various areas when turning].
It would have been obvious to one of ordinary skill in the art to have modified the machine in Mitchell with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Mitchell, as modified, teaches steering the work machine in a second direction opposite the first direction by pivoting the second portion of the frame with respect to the first portion[Fig 2; Front pivots to the left to turn left and pivots to the right to turn right];...
Mitchell does not explicitly teach sensing, using a second ultrasonic attached to the second portion of the frame, data for detection of obstacles within a fourth area around the work machine, the fourth area outside the third area when the second portion is in a second articulated position with respect to the first portion.

It would have been obvious to one of ordinary skill in the art to have modified the machine in Mitchell with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Mitchell does not explicitly teach the first and the second ultrasonic sensors are positioned on a common attachment mounted to the second portion of the frame.
Gunderson teaches the first and the second ultrasonic sensors are positioned on a common attachment mounted to the second portion of the frame.[Fig 12 has 2 sensors on cab at #960; Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Mitchell with ultrasonic sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors..
Regarding claim 12, Mitchell, as modified, does not explicitly teach sensing using a radar sensor assembly positioned on the second portion of the frame, data for detection of obstacles in an area forward of the second portion of the frame. [0030, Claim 6, 16]
Gunderson teaches sensing using a radar sensor assembly positioned on the second portion of the frame, data for detection of obstacles in an area forward of the second portion of the frame. [Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors and sensor types]

Regarding claim 13, Mitchell does not explicitly teach the radar sensor assembly is positioned on a common attachment with the ultrasonic sensor.
Gunderson discloses the radar sensor assembly is positioned on a common attachment with the ultrasonic sensor. [Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors and sensor types]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Mitchell with sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2021/0240193 A1) in view of Mitchell (US 2018/0170369 A1) and Gunderson (US 7,061,372 B2).
Regarding claim 1, Endo teaches a frame [#71 in Fig 2] comprising: a first portion including and operator cab; [#74-first portion, #75-operator cab in Fig 2];
and a second portion coupled to a compaction drum[#72 in Fig 2], the second portion position forward of the first portion and configured to pivot to steer with respect to the first portion for steering the work machine[0048; #C in Fig 2];

and an ultrasonic sensor attached to the second portion of the frame and configured to sense data for detection of obstacles within a second area around the work machine, the second area is in a direction of a turn forward and to the side of the working machine along a projected path of the working machine so as to be outside the first area when the second portion is turned to an articulated position with respect to the first portion.
Mitchell teaches a frame [Fig 4] comprising: a first portion including and operator cab; [#104-first portion, #138-operator cab in Fig 1, 2, 4];
and a second portion ….. the second portion position forward of the first portion and configured to pivot to steer with respect to the first portion for steering the work machine[#102 in Fig 2, 4];
a first sensor assembly positioned on the first portion and configured to sense data for detection of obstacles within a first area around a front, rear and side of the work machine including forward of the second portion[#402 in Fig 3, 4;0030-0037 has sensor system mounted on first portion #104 and capable of 360 degree view around the machine]; and ...
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with sensors in Mitchell to sense obstacles all around the machine in order to avoid obstacles.
Gunderson teaches a frame [Truck in Fig 12] comprising: a first portion .....[Trailer body in Fig 12];

a first sensor assembly positioned on the first portion and configured to sense data for detection of obstacles within a first area around a rear and side of the work machine .....; [Fig 12 has various sensors on body]; and
an ultrasonic sensor attached to the second portion of the frame and configured to sense data for detection of obstacles within a second area around the work machine, the second area is in a direction of a turn forward and to the side of the working machine along a projected path of the working machine so as to be outside the first area when the second portion is turned to an articulated position with respect to the first portion[#960 in Fig 12; Sensors on cab; Col 1; Lines 50-60; Col 6; Lines 10-20; Col 7; Lines 35-50 teach use of multiple sensors and sensor types].
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning.
Regarding claim 8, Endo teaches ….. steering the work machine in a turn in a first direction by pivoting a second portion of a frame of the work machine that is positioned forward with respect to the operator cab of a first portion of the frame of the work machine[0048; #C in Fig 2];…
Endo does not explicitly teach sensing, using a first sensor assembly positioned on an operator cab the work machine, data for detection of obstacles within a first area around a front, a rear and side of the work machine; ….. and sensing, using an ultrasonic sensor attached to the second portion of the frame, data for detection of obstacles within a second area around the work 
Mitchell teaches sensing, using a first sensor assembly positioned on an operator cab the work machine, data for detection of obstacles within a first area around a front, rear and side of the work machine[#402 in Fig 2, 3, 4;0030-0037 has sensor system mounted on work machine #104 which has an operator cab and capable of 360 degree view around the machine];
steering the work machine in a turn in a first direction by pivoting a second portion of a frame of the work machine that is positioned forward with respect to the operator cab of a first portion of the frame of the work machine[Fig 2 shows pivoting of machine using second portion which is forward of the operator cab], and ...
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with sensors in Mitchell to sense obstacles all around the machine in order to avoid obstacles.
Gunderson teaches... sensing, using an ultrasonic sensor attached to the second portion of the frame, data for detection of obstacles within a second area around the work machine, the second area in the first direction of the turn forward and to the side of the working machine along a projected path of the working machine so as to be outside the first area when the second portion is turned in the first direction with respect to the first portion to steer the working machine[#960 in Fig 12; Sensors on cab; Col 1; Lines 50-60; Col 6; Lines 10-20; Col 7; Lines 35-50 teach use of multiple sensors and sensor types].

Regarding claim 15, Endo teaches a first frame portion having an operator cab; [#74-first portion, #75-operator cab in Fig 2];
a second frame portion configured to articulate with respect to the first frame portion for steering the compactor [0048; #72 and #C in Fig 2];
Endo does not explicitly a sensor assembly positioned on the first frame portion and configured to sense data for detection of obstacles within a first area around a front, a rear, and side of the compactor including forward of the second frame portion; and 
an ultrasonic sensor attached to the second frame portion and configured to sense data for detection of obstacles within a second area around the compactor, the second area is in a direction of a turn forward and to the side of the compactor along a projected path of the working machine so as to be outside the first area when the second frame portion is turned to an articulated position with respect to the first frame portion.
Mitchell teaches a first frame portion having an operator cab[#104- first portion, #138-operator cab in Fig 1, 2, 4];
a second frame portion configured to articulate with respect to the first frame portion for steering the [Fig 2 shows pivoting of machine using second portion which is forward of the first portion]…..
a sensor assembly positioned on the first frame portion and configured to sense data for detection of obstacles within a first area around a front, a rear, and side of the compactor including 
It would have been obvious to one of ordinary skill in the art to have modified the compactor in Endo with sensors in Mitchell to sense obstacles all around the machine in order to avoid obstacles.
Gunderson teaches an ultrasonic sensor attached to the second frame portion and configured to sense data for detection of obstacles within a second area around the compactor, the second area is in a direction of a turn forward and to the side of the compactor along a projected path of the working machine so as to be outside the first area when the second frame portion is turned to an articulated position with respect to the first frame portion[#960 in Fig 12; Sensors on cab; Col 1; Lines 50-60; Col 6; Lines 10-20; Col 7; Lines 35-50 teach use of multiple sensors and sensor types].
It would have been obvious to one of ordinary skill in the art to have modified the compactor in Endo with sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning.
Regarding claim 2, Endo does not explicitly teach the first sensor assembly is a first lidar sensor assembly positioned on the first portion of the frame, and wherein the ultrasonic sensor is a first ultrasonic sensor, and wherein the articulated position is a first articulated position and wherein the work machine further comprises a second lidar sensor assembly positioned on the first portion of the frame and configured to sense data for detection of obstacles within a third area around the work machine. 
Gunderson teaches the first sensor assembly is a first lidar sensor assembly positioned on the first portion of the frame[Sensors on trailer in Fig 12],

and wherein the work machine further comprises a second lidar sensor assembly positioned on the first portion of the frame and configured to sense data for detection of obstacles within a third area around the work machine. [Fig 12; Col 6; Lines 10-20; Col 7; Lines 35-50; discloses has multiple sensors and types of sensors covering various areas when turning].
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Endo does not explicitly teach a second ultrasonic sensor attached to the second portion of the frame and configured to sense data for detection of obstacles within a fourth area around the work machine, the fourth area outside the third area when the second portion is in a second articulated position with respect to the first portion.
Gunderson discloses a second ultrasonic sensor attached to the second portion of the frame and configured to sense data for detection of obstacles within a fourth area around the work machine, the fourth area outside the third area when the second portion is in a second articulated position with respect to the first portion.[Fig 12 has sensors on cab which when turning will scan a different area]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with ultrasonic sensors mounted in front on the second portion of the frame as taught by 
Regarding claim 4, Endo, as modified, teaches the first articulated position is a position such that the second portion is turned to a left with respect to the first portion to steer the work machine to the left, and wherein the second articulated position is a position such that the second portion is turned to a right with respect to the first portion to steer the work machine to the right. [0048; Fig 1, 3 shows pivoting of machine using second portion which is forward of the operator cab when turning]
Regarding claim 5, Endo does not explicitly teach that the first and the second ultrasonic sensors are each positioned on a common attachment mounted to the second portion of the frame.
Gunderson teaches the first and the second ultrasonic sensors are each positioned on a common attachment mounted to the second portion of the frame.[Fig 12 has 2 sensors on cab at #960; Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with ultrasonic sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors.
Regarding claim 6, Endo does not explicitly teach a radar sensor assembly attached the second portion of the frame and configured to sense data to detect obstacles in an area forward of a blade attached to the second portion of the frame. 
Gunderson also teaches a radar sensor assembly attached the second portion of the frame and configured to sense data to detect obstacles in an area forward of the blade attached to the 
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with radar sensors on the second portion of the frame as taught by Gunderson in order to have a clear view of obstacles in front of the vehicle.
Regarding claim 7, Endo, as modified, teaches the work machine is a soil compactor. [0084; Fig 2].
Regarding claim 9, Endo does not explicitly teach wherein the first sensor assembly is a first lidar sensor assembly, and wherein the ultrasonic sensor is a first ultrasonic sensor, and wherein the method further comprises: sensing, using a second lidar sensor assembly positioned on the first portion of the frame, data for detection of obstacles within a third area around the work machine.
Mitchell, teaches the first sensor assembly is a first lidar sensor assembly [0030, Claim 7, 17], ..... and wherein the method further comprises: sensing, using a second lidar sensor assembly positioned on the first portion of the frame, data for detection of obstacles within a third area around the work machine. [0030 teaches multiple sensors and types of sensors covering various areas].
Mitchell implies but does not explicitly teach ..... and wherein the ultrasonic sensor is a first ultrasonic sensor,[Though 0030 teaches sound sensors],
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with lidar sensors mounted as taught by Mitchell in order to have obstacle detection.


sensing, using a second lidar sensor assembly positioned on the first portion of the frame, data for detection of obstacles within a third area around the work machine. [Fig 12; Col 6; Lines 10-20; Col 7; Lines 35-50; discloses has multiple sensors and types of sensors covering various areas when turning].
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Endo, as modified, teaches steering the work machine in a second direction opposite the first direction by pivoting the second portion of the frame with respect to the first portion[0048; #C in Fig 2];...
Endo does not explicitly teach ….. sensing, using a second ultrasonic attached to the second portion of the frame, data for detection of obstacles within a fourth area around the work machine, the fourth area outside the third area when the second portion is in a second articulated position with respect to the first portion.
Gunderson teaches sensing, using a second ultrasonic attached to the second portion of the frame, data for detection of obstacles within a fourth area around the work machine, the fourth area outside the third area when the second portion is in a second articulated position with respect to the first portion. [Fig 12 has sensors on cab which when turning will scan a different area]

Regarding claim 11, Endo does not explicitly teach the first and the second ultrasonic sensors are positioned on a common attachment mounted to the second portion of the frame.
Gunderson teaches the first and the second ultrasonic sensors are positioned on a common attachment mounted to the second portion of the frame.[Fig 12 has 2 sensors on cab at #960; Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with ultrasonic sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors.
Regarding claim 12, Endo, as modified, does not explicitly teach sensing using a radar sensor assembly positioned on the second portion of the frame, data for detection of obstacles in an area forward of the second portion of the frame. 
Gunderson teaches sensing using a radar sensor assembly positioned on the second portion of the frame, data for detection of obstacles in an area forward of the second portion of the frame. [Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors and sensor types]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with radar sensors mounted on the second portion of the frame as taught by Gunderson in order to have obstacle detection of objects forward of the vehicle.
Regarding claim 13, Endo does not explicitly teach the radar sensor assembly is positioned on a common attachment with the ultrasonic sensor.
Gunderson discloses the radar sensor assembly is positioned on a common attachment with the ultrasonic sensor. [Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors and sensor types]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, Endo, as modified teaches the work machine is a soil compactor, and wherein the second frame portion is configured to support a compactor drum. [#72 in Fig 2],  
Regarding claim 16, Endo does not explicitly teach the ultrasonic sensor is a first ultrasonic sensor, and wherein the articulated position is a first articulated position,and wherein the sensor assembly is a first lidar sensor assembly positioned on the first frame portion, and wherein the compactor further comprises a second lidar sensor assembly positioned on the first frame portion and configured to sense data for detection of obstacles within a third area around the compactor.
Gunderson teaches, the ultrasonic sensor is a first ultrasonic sensor, and wherein the articulated position is a first articulated position[Fig 12; Truck cab would be in articulated position when turning and has sensors on it; Col 1; Lines 55-65],and wherein the sensor assembly is a first lidar sensor assembly positioned on the first frame portion[Fig 12 has various sensors on trailer], and wherein the compactor further comprises a second lidar sensor assembly positioned on the 
It would have been obvious to one of ordinary skill in the art to have modified the compactor in Endo with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning.
Regarding claim 17, Endo does not teach a second ultrasonic sensor attached to the second frame portion and configured to sense data for detection of obstacles within a fourth area around the compactor, the fourth area outside the third area when the second frame portion is in a second articulated position with respect to the first frame portion.
Gunderson teaches a second ultrasonic sensor attached to the second frame portion and configured to sense data for detection of obstacles within a fourth area around the compactor, the fourth area outside the third area when the second frame portion is in a second articulated position with respect to the first frame portion [Fig 12 has sensors on cab which when turning will scan a different area]
It would have been obvious to one of ordinary skill in the art to have modified the compactor in Endo with ultrasonic sensors mounted in front on the second portion of the frame as taught by Gunderson in order to have obstacle detection when turning. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, Endo, as modified, teaches the first articulated position is a position such that the second frame portion is turned to the left with respect to the first frame portion to steer the compactor to the left, and wherein the second articulated position is a position such that 
Regarding claim 19, Endo, does not explicitly teach the first and the second ultrasonic sensors are positioned on a common attachment mounted to the second frame portion.
Gunderson teaches the first and the second ultrasonic sensors are positioned on a common attachment mounted to the second frame portion.[Fig 12 has 2 sensors on cab at #960; Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors]
It would have been obvious to one of ordinary skill in the art to have modified the compactor in Endo with sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20, Endo does not explicitly teach the sensor assembly is a radar sensor assembly positioned on a common attachment with the ultrasonic sensor and configured to sense data to detect obstacles in an area forward of a blade attached to the second frame portion.
Gunderson teaches the sensor assembly is a radar sensor assembly positioned on a common attachment with the ultrasonic sensor and configured to sense data to detect obstacles in an area forward of a blade attached to the second frame portion. [Col 6; Lines 10-20; Col 7; Lines 35-50 also discloses multiple sensors and sensor types]
It would have been obvious to one of ordinary skill in the art to have modified the machine in Endo with sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors. Additionally, it has been held .

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        /JAMES R HULKA/Primary Examiner, Art Unit 3645